Case 09-05010    Doc 222    Filed 07/02/21    Entered 07/02/21 19:02:43        Page 1 of 4




                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF CONNECTICUT

      In re:                                :            Chapter 7
                                            :
      FIRST CONNECTICUT CONSULTING          :            Bankruptcy Case No. 02-50852
      GROUP, INC.,                          :
                                            :
             Debtor.                        :
      ___________________________________ :
                                            :
      In re:                                :            Chapter 7
                                            :
      JAMES J. LICATA,                      :            Bankruptcy Case No. 02-51167
                                            :
             Debtor.                        :
      ___________________________________ :
                                            :
      RICHARD M. COAN, as Chapter 7 Trustee :
      of FIRST CONNECTICUT                  :            Adv. Pro. 09-05010
      CONSULTING GROUP, INC.,               :
      and RONALD I. CHORCHES, as Chapter :
      7 Trustee of JAMES J. LICATA,         :
                                            :
             Plaintiffs,                    :
      V.                                    :
                                            :
      CYNTHIA LICATA, JAMES LICATA,         :
      EAST COAST INVESTMENTS, LLC           :
      AND FIRST CONNECTICUT HOLDING :
      GROUP LLC, IV, ET. AL.                :                                                 :
                                            :
             Defendants.                    :            JULY 2, 2021

       MEMORANDUM OF LAW IN SUPPORT OF MOTION TO TERMINATE STAY, ADD
         PARTIES DEFENDANT AND AMEND AND SUPPLEMENT THE COMPLAINT

               Plaintiffs, RICHARD M. COAN, Chapter 7 Trustee of First Connecticut Consulting

      Group, Inc., Debtor in the United States Bankruptcy Court, District of Connecticut, Case No. 02-

      50852, and RONALD I. CHORCHES, Chapter 7 Trustee of James J. Licata, Debtor, Case No.

      02-51167 in the United States Bankruptcy Court, District of Connecticut, by and through their

                                                     1
Case 09-05010      Doc 222     Filed 07/02/21     Entered 07/02/21 19:02:43        Page 2 of 4




      undersigned counsel, hereby move, pursuant to Fed. R. Civ. P. 15, 18, 19 and 20, each made

      applicable to this adversary proceeding by a Bankruptcy Rule (Bankruptcy Rule 7015, Bankruptcy

      Rule 7018, Bankruptcy Rule 7019, and Bankruptcy Rule 7020) to cite in (i.e., add) party

      defendants, and amend and supplement the complaint, and to terminate the stay of this proceeding.

      The persons sought to be added as party defendants are the following: Santa Fe Development,

      LLC, Santa Fe Holdings, LLC, Charter Holdings, LLC, Knox Trucking, LLC, Mighty Seven

      Angels, LLC, Tucker Licata, Michael Lander, Natasha Yeoh, and Jessica Licata. The transactions

      and occurrences in the proposed Amended and Supplemental Complaint have a relationship, in

      significant part, to the claims and causes of action in the original complaint. The reasons supporting

      the granting of this motion are set forth in the memorandum of law that is being filed in support

      hereof.

                Federal Rule of Civil Procedure15(d) governs the filing of supplemental pleadings, the aim

      of which is to set forth “any transaction, occurrence, or event that have happened after the date of

      the pleading to be supplemented.” Id. It may only occur by motion and court order, and on just

      terms. Id. “Rule 15(d) permits a plaintiff to supplement the complaint in order to present

      subsequent material that is related to the claims presented in the original complaint.” Scottish Air

      Intern., Inc. v. British Caledonian Group, PLC, 152 F.R.D. 18, 27 (S.D.N.Y. 1993); accord,

      Albrecht v. Long Island R.R., 134 F.R.D. 40, 41 (E.D.N.Y. 1991) (“A supplemental pleading is

      designed to cover matters that occur subsequent to the filing of the complaint, but pertain to the

      original pleadings.”). The decision of whether to grant leave to file a Rule 15(d) motion is one that

      is vested in the sound discretion of the court; however, “absent prejudice to the defendants, leave to

      supplement the complaint should be liberally granted.” Scottish Air Intern., 152 F.R.D. at 27.

                As a review of the proposed Amended and Supplemental Complaint demonstrates, there is a
                                                        2
Case 09-05010    Doc 222      Filed 07/02/21      Entered 07/02/21 19:02:43          Page 3 of 4




      relationship between the original complaint and the claims and causes of action in the counts sought

      to be added by amendment and supplementation – they are other and further permutations of the

      pervasive asset shielding schemes being perpetrated by Defendants James Licata and Cynthia

      Licata, and the Portland Funds identified therein further connect the original and proposed amended

      and supplemental complaint. No prejudice can be suffered by any defendant herein because this

      civil action has been stayed for a number of years. It was only through post-judgment asset

      investigations in connection with the judgment debt against Defendant Cynthia Licata that the

      claims that compose the supplemental pleadings, and their relationship to the original complaint,

      were discovered.

             Additional parties are involved in the supplemental pleadings – all confidants or relatives of

      Defendants Cynthia and James Licata, or companies that Defendants Cynthia and James Licata

      caused to be created in order to secrete and hold assets and keep them from the conventional reach

      of their creditors. They should be joined under either Federal Rules of Civil Procedure 19 or 20

      (respectively, required and permissive joinder). If the supplemental pleading is permitted, then

      joinder should be required, as in the absence of these additional parties the court will not be able to

      accord complete relief among existing parties. Id., Rule 19. At a minimum, permissive joinder

      would be appropriate because a “right to relief is asserted against them… with respect to or arising

      out of the same transaction, occurrence or series of transactions or occurrences” that are the subject




                                                         3
Case 09-05010   Doc 222     Filed 07/02/21    Entered 07/02/21 19:02:43        Page 4 of 4




      matter of the proposed amended and supplemental complaint. Fed. R. Civ. P. 20.

                                                  Respectfully submitted,



                                                  PLAINTIFFS,
                                                  RONALD I. CHORCHES, TRUSTEE
                                                  RICHARD COAN, TRUSTEE


                                                  By: __/s/ Paul N. Gilmore_______________
                                                     PAUL N. GILMORE, ESQ.
                                                     UPDIKE, KELLY & SPELLACY, P.C.
                                                     Federal Bar No. ct03347
                                                     P.O. Box 231277
                                                     100 Pearl Street
                                                     Hartford, CT 06123-1277
                                                     Tel. (860) 548-2641
                                                     Fax (860) 548-2680
                                                     Email: pgilmore@uks.com




                                                     4
